Citation Nr: 0123560	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
hyperextension injury to the cervical region with cord 
contusion, currently assigned a 20 percent evaluation.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Lawrence U. L. Chandler, 
Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1967 to March 1970 
and February 1974 to June 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which confirmed a 20 percent evaluation for residuals 
of a hyperextension injury to the cervical region with cord 
contusion and denied a total rating based upon individual 
unemployability.  In a May 28, 1999 decision, the Board 
denied an increased rating for the service-connected cervical 
spine disability and a total rating based upon individual 
unemployability.  The appellant appealed the Board's denial 
of said issues to the United States Court of Appeals for 
Veterans Claims (Court).  In February and November 2000, the 
Vice Chairman of the Board, by direction of the Chairman, 
under the authority granted in 38 U.S.C.A. §§ 7103, 7104 
(West 1991 & Supp. 2000) and 38 C.F.R. §§ 20.1000, 20.1001 
(1999), denied appellant's September 1999 and June 2000 
motions for reconsideration of the Board's May 28, 1999 
decision.  By subsequent Order, the Court granted a Joint 
Motion for Remand, vacated the Board's May 28, 1999 decision, 
and remanded the case to the Board for readjudication.  


REMAND

In the Joint Motion for Remand, incorporated by reference in 
said Court Order, it was stated that said Board decision did 
not adequately address appellant's cervical symptomatology, 
particularly pain involving the neck and upper extremities 
and decreased grip strength; did not adequately consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding painful motion and 
associated dysfunction.  It was also indicated that the 
decision did not adequately discuss the applicability of all 
potentially relevant Diagnostic Codes or potential 
applicability of assignment of separate ratings pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994) for "distinct and 
separate symptomatology arising from the same injury", 
particularly with respect to additional disabilities of 
carpal tunnel syndrome and cervical degenerative joint 
disease.  Parenthetically, it does not appear that the RO has 
formally adjudicated whether carpal tunnel syndrome and 
cervical degenerative joint disease are part and parcel of or 
otherwise related to the service-connected cervical spine 
injury as characterized in the first "issue" on the title 
page.  

Additionally, the joint motion stated that since it was 
unclear from said vacated Board decision whether the 
examiners had evaluated appellant for functional impairment 
listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, such as weakened 
movement, excess fatigability, or incoordination.  It was 
noted that, "[s]hould the record not provide sufficient 
evidence of such criteria, appellant should be afforded a new 
examination to fully evaluate his service-connected 
disability."  Such development seems indicated in this case.

Accordingly, it is the Board's opinion that additional 
appropriate VA examination(s), such as by an orthopedist 
and/or neurologist, should be arranged by the RO to determine 
the nature and current severity of the service-connected 
cervical spine disability, including description of 
functional impairment as included in the aforestated 
regulatory criteria; and medical opinion should be rendered 
as to which symptoms may reasonably be considered residuals 
of that in-service cervical spine injury versus unrelated 
causes and the effect the service-connected disability has 
upon employability.  Additionally, the RO should consider all 
applicable Diagnostic Codes and the potential applicability 
of separately rating any residuals of that service-connected 
cervical spine injury, subject to the prohibition against 
pyramiding.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) became law.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
are for application during remand development.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

From a procedural standpoint, it appears that in the 
September 1999 motion for reconsideration of the Board's May 
28, 1999 decision, appellant's current attorney indicated 
that he wanted to retract a previous statement by appellant's 
former attorney, waiving a hearing.  It is unclear whether 
appellant's current attorney intends to formally request that 
a hearing be scheduled and what type.  This matter concerning 
a hearing should be clarified by the RO pursuant to this 
remand.

Additionally, it does not appear that the RO has attempted to 
obtain any relevant employment medical/vocational records.  
Although a recent May 1999 private clinical record indicates 
that bilateral carpal tunnel releases were performed in 
January and October 1997 and that appellant sustained a left 
wrist fracture in an August 1998 fall, actual clinical 
records pertaining to said treatment are not currently of 
record, and it is unclear whether the RO has attempted to 
obtain them as well.  Such employment medical/vocational 
records and private medical records may be relevant in 
determining whether any symptomatology involving the upper 
extremities may reasonably be considered residuals of that 
in-service cervical spine injury versus unrelated causes.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant 
(through his attorney as indicated) to 
clarify whether appellant desires a 
hearing on appeal.  If he indicates that 
he does not desire a personal hearing but 
instead wants appellate review of the 
claim based upon the evidence of record, 
this should be expressly recorded in the 
claims folder.  He should be advised that 
in the event he does not respond to the 
hearing clarification request, it will be 
assumed that he does not want a hearing.  
However, if he indicates he does want a 
hearing, then the RO should schedule a 
personal hearing, and provide him 
appropriate notice thereof if it is an RO 
hearing, or note that a Central Office 
hearing is requested.  

2.  The RO should request appellant 
(through his attorney as indicated) to 
provide any additional, relevant clinical 
records (not already of record) that he 
may have in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers, including, but not limited to, 
those pertaining to bilateral carpal 
tunnel releases performed in January and 
October 1997 and treatment for a left 
wrist fracture sustained in an August 
1998 fall.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  
3.  The RO should obtain any additional, 
relevant VA medical reports, and 
associate these with the claims folder.

4.  The RO should request appellant (or 
through his attorney) to provide any 
relevant employment personnel/medical 
records that he may have in his 
possession, as well as the complete name 
and address of his former employer(s).  
Any relevant employment personnel/medical 
records should be obtained, including 
information with regards to the nature 
and length of such employment; any work 
absenteeism and the reasons therefor; and 
any employment physical examination 
reports.  These records should be 
associated with the claims folder.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

6.  The RO should arrange appropriate VA 
examination(s), such as orthopedic and/or 
neurologic, to determine the nature, 
current severity, and etiology of 
appellant's cervical spine disability and 
any residuals thereof.  The entire claims 
folder should be reviewed by the 
examiner(s) prior to examination(s).  All 
indicated tests and studies should be 
performed, including range of motion 
studies of the cervical spine expressed 
in degrees (i.e., forward flexion, 
backward extension, lateroflexion 
bilaterally, and rotation bilaterally).  
If appellant has any restricted cervical 
spine motion, then the examiner(s) should 
provide for the record, as a reference 
for comparison purposes, what constitutes 
normal cervical ranges of motion, 
expressed in degrees.  

If cervical spine pathology/neurologic 
deficits are clinically identified, the 
examiner(s) should review the entire 
evidentiary record including the service 
medical records, correlate the findings 
with the radiographic studies of record, 
express an opinion as to the nature and 
etiology of any cervical spine 
abnormalities/neurologic deficits 
manifested, and differentiate symptoms 
associated with the service-connected 
cervical spine disability from symptoms 
attributable to any other condition 
(including carpal tunnel syndrome, reflex 
sympathetic dystrophy, and any cervical 
spine degenerative joint disease).  The 
examiner(s) should opine as to whether 
appellant's current symptoms involving 
the upper extremities are attributable to 
the service-connected cervical spine 
disability or may reasonably be 
distinguished therefrom.  It should be 
pointed out that disabilities for which 
service connection is not in effect may 
not be considered for rating the severity 
of a veteran's service-connected 
disability or for considering the total 
rating based upon individual 
unemployability issue, to the extent they 
are able to be reasonably differentiated 
from the service-connected disability.  
If these symptoms are not medically 
capable of differentiation without resort 
to mere conjecture, this should be 
commented upon in the report(s).  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the cervical spine disability and 
any residuals thereof should be described 
in detail.  

The examiner(s) should record whether the 
cervical spine and any service-connected 
residuals of the cervical spine injury 
exhibit weakened movement, excess 
fatigability, or incoordination; and if 
so, describe the nature and severity 
thereof.

The examiner(s) are requested to specify 
whether any painful motion of the 
cervical spine and any service-connected 
residuals thereof is clinically elicited, 
and if so, the nature, location, and 
intensity of the pain should be described 
in detail.  Any objective indications of 
such pain should be described.  The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the cervical spine disability and 
any service-connected residuals thereof 
have upon appellant's daily activities.  
The examiner(s) should describe  the 
presence of any muscle spasms of the neck 
and any neurological findings, such as 
weakness, atrophy, reflex changes, or 
abnormal tone.  See DeLuca and 38 C.F.R. 
§§ 4.10, 4.40, 4.45. 4.59.  

With respect to the total rating based 
upon individual unemployability issue, 
the RO should obtain appropriate medical 
opinion(s) with explanation in sufficient 
detail as to whether or not the service-
connected cervical spine disability and 
any residuals thereof prevent appellant 
from obtaining and engaging in all types 
of substantially gainful employment (such 
as relatively nonstrenuous, nonmanual 
labor consistent with his education and 
industrial background).  The entire 
claims folder should be reviewed by the 
medical professional(s) prior to 
rendering such medical opinion(s).  

7.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to an increased rating for 
residuals of a hyperextension injury to 
the cervical region with cord contusion 
and a total rating based upon individual 
unemployability.  The RO should consider 
appropriate regulatory provisions for 
rating the service-connected cervical 
spine disability and any residuals 
thereof, including the potential 
applicability of separately rating any 
residuals of that service-connected 
cervical spine injury, subject to the 
prohibition against pyramiding.  The RO 
should also consider the potential 
applicability of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) (2000), pertaining to 
extraschedular consideration.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000, and the new 
regulations.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


